Citation Nr: 1739025	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-30 754	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel







INTRODUCTION

The Veteran was a member of the Army Reserve with periods of active duty for training (ACDUTRA) including from April 1997 to June 1997 and from May 1998 to August 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his substantive appeal received in October 2013, the Veteran requested a hearing before a Veterans Law Judge of the Board.  However, in March 2017, the Veteran withdrew his request for a Board hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

The Veteran also requested to appear at a hearing before a Decision Review Officer (DRO).  However, he failed to appear for the DRO hearing that was scheduled in May 2014.

The record reflects that a pertinent VA examination was completed in March 2017.  Although the Veteran submitted his VA Form 9, Substantive Appeal, after February 2, 2013, and the automatic waiver provision of 38 U.S.C.A. § 7105(e) apply, that provision only applies to evidence submitted by the Veteran.  However, the Veteran specifically requested that the examination be reviewed in conjunction with his current appeal.  Moreover, the decision in this case is favorable to the Veteran; hence, he is not prejudiced by the Board considering the evidence in the first instance.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his tinnitus is due to injury that occurred during a period of ACDUTRA service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection without having to satisfy the nexus requirement, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For certain chronic diseases listed in 38 C.F.R. § 3.309(a), including tinnitus, a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any material issue to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms of ringing in the ears that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has competently stated that he has ringing in the ears and the Board finds his statements to be credible.  As such, the first element of service connection, a current disability, has been met.

The Veteran alleges his tinnitus had onset as a result of exposure to acoustic trauma in service, including during a period of ACDUTRA.  "Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Therefore, noise exposure, as an "injury," must have been incurred during a period of ACDUTRA, not just during the Veteran's reserve service.  

In his February 2010 VA Form 21-526, Veterans Application for Compensation or Pension, the Veteran stated that while in service he was exposed to extended periods of acoustic trauma while serving in his military occupational specialty (MOS) as a water treatment specialist.  He operated a 3K Reverse Osmosis Water Purification Unit which utilized a 60 kilowatt generator as the power source and 125 GPM pumps to distribute water, which were extremely loud.  He was also exposed to this noise for up to 12 hours at a time on weekend drills and during two week temporary duty during the summer.  The exposure led to frequent loud ringing in the ears beginning in early to mid-2000.  The Veteran also stated that he still experienced frequent ringing in the ears 3-4 times a week for extended periods.  In another statement submitted in February 2010, the Veteran indicated that his military service was the only source of acoustic trauma as he worked in an office after service and did not partake in activities with traumatic noise exposure.  The Board finds that the Veteran has provided competent and credible reports regarding his noise exposure during active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).

The Veteran's service treatment records do not reflect any findings, treatment, or complaints of tinnitus.  However, service personnel records show that the Veteran enlisted in the Army Reserve in March 1997, and during periods of ACDUTRA from April 1997 to June 1997 and May 1998 to August 1998 the Veteran served as a water treatment specialist.  VA's Duty Military Occupational Specialty (MOS) Noise Exposure Listing reflects that the MOS of water treatment specialist has a moderate probability of noise exposure.  M21-1MR, III.iv.4.B.4.e.  Based on the Veteran's personnel records and credible reports of suffering acoustic trauma while serving as a water treatment specialist, the Board finds that the Veteran was exposed to acoustic trauma during his ACDUTRA service, which qualifies as an injury incurred in service in the line of duty during a period of ACDUTRA.

Regarding a relationship to service, the Veteran underwent a VA examination in May 2010.  The Veteran discussed his military noise exposure as a water purification specialist, and stated that he had tinnitus since service.  The examiner reviewed the claims file and opined that the Veteran's tinnitus was not caused by or the result of military noise exposure.  The rationale provided was that there was no complaint of tinnitus in the service treatment records, and there was no military service related noise-induced hearing pathology for which tinnitus could be linked, based on normal hearing upon entrance into service, normal hearing approximately one year prior to discharge, and normal hearing on examination.    
A June 2011 treatment record from Suncoast Medical Clinic revealed a diagnosis of asymmetric tinnitus.  It was noted that otoacoustic emission test results indicated a "notch in high frequency outer hair cell response, consistent with remote noise exposure (Army)."  However, there is no indication as to whether this statement was based on a review of the Veteran's claims file or any other detailed and reliable medical history, and thus it is entitled to limited probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

However, the Veteran underwent another VA examination in March 2017.  The examiner indicated that the Veteran's VA e-folder was reviewed.  The Veteran reported recurrent tinnitus which onset around 2000, while in the Army and from being exposed to loud noise from heavy equipment.  The examiner found that the Veteran's tinnitus was at least as likely as not caused by or the result of military noise exposure.  The rationale provided was that the Veteran was exposed to excessive noise exposure (acoustic trauma) in service, and acoustic trauma was known to cause tinnitus, so it was at least as likely as not that the Veteran's tinnitus was the result of military noise exposure.   

The Board affords equal weight of probative value to the May 2010 and March 2017 VA examination reports, as they both reflected a review of the claims file and consideration of the Veteran's statements regarding his tinnitus and in-service noise exposure.  Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his service.  Affording the Veteran the benefit of the doubt, service connection for tinnitus is granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








(CONTINUED ON NEXT PAGE)

ORDER

Service connection for tinnitus is granted.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


